159 U.S. 660 (1895)
LAMBERT
v.
BARRETT.
No. 771.
Supreme Court of United States.
Submitted November 11, 1895.
Decided November 18, 1895.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEW JERSEY.
*662 Mr. John L. Semple for appellant.
Mr. Wilson H. Jenkins for appellee.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
By section 766 of the Revised Statutes, where an appeal from the final decision of a Circuit Court of the United States, denying the writ of habeas corpus to a person alleging restraint of his liberty by state authority in violation of the Constitution or laws of the United States, is "in process of being heard and determined," any proceeding against such person in respect of the matter under consideration is to be deemed null and void. As no order staying proceedings under state authority is made a condition to such stay, the bare pendency of the appeal has that effect, and in consequence many applications for habeas corpus have been made to the Circuit Courts, and, on denial, many appeals taken to this court on inadequate and insufficient grounds. It is natural that counsel for the condemned in a capital case should lay hold of every ground which, in their judgment, might tend to the advantage of their client, but the administration of justice ought not to be interfered with on mere pretexts.
When in the instance of the first application for habeas corpus made by this petitioner, the appeal to this court was dismissed, the supersedeas fell with the disposition of the case; and when final judgment was entered here, and especially after the mandate had issued, the authorities of the State had power to proceed, although the mandate may have been, as is said, delivered to them instead of to the Circuit Court. In re Jugiro, 140 U.S. 291, 295, 296.
The constitution of New Jersey provides that the governor *663 may grant reprieves "to extend until the expiration of a time not exceeding ninety days after conviction;" and by section 123 of the Criminal Procedure Act of that State, it is provided that when a reprieve is granted to any convict sentenced to the punishment of death and he is not pardoned, it shall be the duty of the governor to issue his warrant to the sheriff of the proper county for the execution of the sentence at such time as is therein appointed and expressed. It is contended that if there is no reprieve there can be no warrant; that there was no authority to issue either, except within ninety days after conviction; and that appellant must be brought before the trial court and a new date be fixed for the execution. But these are matters for the determination of the state courts, and they appear to have been passed upon adversely to the petitioner. That result involves no denial of due process of law, or the infraction of any provision of the Constitution of the United States. Lambert v. Barrett, 157 U.S. 697; Holden v. Minnesota, 137 U.S. 483; Schwab v. Berggren, 143 U.S. 442; McElvaine v. Brush, 142 U.S. 155, 159; In re Cross, 146 U.S. 271, 278.
Order affirmed.